UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6971


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD CELESTINE, a/k/a Speed, a/k/a Beaver,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:95-cr-00041-H-9; 4:14-cv-00054-H)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard Celestine, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Celestine seeks to appeal the district court’s

orders     dismissing       his    28    U.S.C.     §    2255       (2012)     motion     as

successive and unauthorized, and denying his subsequently filed

motion for a certificate of appealability.                      These orders are not

appealable      unless       a     circuit       justice      or      judge     issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate    of       appealability        will     not      issue      absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).

            When the district court denies relief on the merits, a

prisoner     satisfies           this    standard        by      demonstrating          that

reasonable      jurists       would      find     that     the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on     procedural         grounds,       the     prisoner        must

demonstrate     both     that      the   dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Celestine has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument      because      the     facts     and   legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3